Title: Augustine Jaquelin Smith to Bartholomew Dandridge, Jr., 23 February 1796
From: Smith, Augustine Jaquelin
To: Dandridge, Bartholomew Jr.


          
            Sir
            Alexandria [Va.] Feby 23d 1796
          
          The President of the United States in his advertisement of sundry lands has referred persons desirous of becoming purchasers to you for information. I should be glad to know whether his Lands on the Kanhawa are as yet undisposed of, what are the prices of the several tracts, & whether the whole taken together would not be sold on lower terms than separately Your answer sir may perhaps lead to further negotiation. I am sir yr obt servt
          
            Aug. J. Smith
          
        